Title: From George Washington to Seth Warner, 30 August 1780
From: Washington, George
To: Warner, Seth


                        
                            Sir,
                            Head Qrs Augt 30 1780
                        
                        I have received your letter of the 22d Instant. It is impossible for me to make a final or even a parole
                            exchange of the Officers you mention, because there are Others who have been much longer in captivity, and who, having a
                            superior claim from that circumstance to be first released on one of these modes, would complain & remonstrate against
                            the measure as being injurious to their rights. I have however represented the situation of the Officers, and the
                            hardships to which they have been subjected to General Haldimand--and hope that they will be permitted every indulgence
                            and liberty compatible with their situation and rank. And as it will be for the benefit of our Officers & Soldiers in
                            his hands to be at New York, where they will equally share in every public provision made for our Prisoners will have the
                            same chance of receiving supplies from their friends, and will be in the way of being released on a final or parole
                            exchange, whenever it comes to be their right, I have requested General Haldimand to send them there. You will forward the
                            letter addressed to him by a proper Flag, ’till it is met at some of the upper Posts.
                        From the difficult state of our finances at present and the embarrassments which attend the getting of money
                            for the most pressing occasions--it would be well always to transmit your letters and dispatches by post from Albany, or
                            some of the private Opportunities that are constantly offering, as it would save the public or Officers you employ to
                            bring them a considerable expence. I am Sir With esteem Yr most Obed. St
                        
                            G.W.
                        
                    